                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 WILLIAM JONES, IV, ET AL                                          CIVIL ACTION
 VERSUS                                                            NO: 19-4312 C/W 19-
                                                                   4332
 DAIMLER TRUCKS NORTH                                              SECTION: "S" (5)
 AMERICA, LLC, ET AL


                                    ORDER AND REASONS

       IT IS HEREBY ORDERED that the Motion to Remand filed by plaintiffs, William

"Bill" Jones, IV, Engelique Jones, and the Succession of Connie Marable (Rec. Doc. 7), and the

Motion to Remand filed by plaintiff, Wayne Marable (Rec. Doc. 9), are GRANTED, and these

consolidated matters are hereby REMANDED to the Civil District Court for the Parish of

Orleans.

                                         BACKGROUND

       Plaintiffs in these two consolidated cases are the adult children and spouse of Connie

Marable, who died on March 23, 2018. Plaintiffs have asserted wrongful death claims against

defendants, alleging, inter alia, that Connie Marable's death was the result of injuries she

sustained in May 2012.

       In early May of 2012, Wayne Marable drove his 2007 Freightliner Columbia ("tractor")

to the parking lot of the Lowe’s Home Improvement in New Orleans East where he parked it

when not in use. On or about May 14, 2012, Wayne and his wife, Connie Marable ("decedent"),

drove to the Lowe’s parking lot where the tractor was parked. After arriving at the parking lot,
Wayne Marable started the engine of the tractor after ensuring the brake was engaged. He then

began a pre-trip inspection of the tractor and began loading his personal items. Suddenly, with

no one in the cab, the tractor started moving forward. Connie Marable ran toward the tractor in

an attempt to turn the engine off. She fell and was struck and dragged by the tractor, and when it

came to rest, she was pinned to the ground with the tractor on top of her.

       The following factual allegations form the basis of the claim against the First Responder

defendants. Wayne Marable called 911, and the dispatcher instructed him not to remove the

tractor from its position on top of Connie Marable. Wayne Marable further alleges the dispatcher

did not facilitate a prompt and speedy arrival of the EMS crew, so that the tractor sat on her for

an extended period of time. He further claims that after arrival at the site, the EMS crew left

Connie Marable under the vehicle for another four minutes until the New Orleans Fire

Department arrived.

       Connie Marable sustained severe and permanently disabling injuries as a result of the

accident, including an anoxic brain injury. After years in a minimally conscious state, she died

on March 23, 2018. Prior to her death, Connie Marable filed a state law negligence lawsuit

against Daimler Trucks North America ("DTNA"), Empire Truck Sales of Louisiana and its

general manager, Curtis Wayne Hudspeth; KLLM Transport Services, LLC; and her husband,

Wayne Marable. She did not sue the City of New Orleans 911 Services and EMS, Fire

Department, or Charles Canan (collectively, "First Responders"), who are named in the present

suits. At the trial in April of 2016, DTNA and Wayne Marable were found liable to Connie

Marable, 90% and 10%, respectively. The verdict was affirmed on appeal and became final after


                                                 2
November 13, 2017, when the Supreme Court of Louisiana denied writs.

       Following her death, Connie Marable's adult children, William "Bill" Jones, IV and

Engelique Jones, and her husband, Wayne Marable, filed the instant wrongful death suits in state

court against DTNA and the First Responders. The suits were removed to federal court premised

on diversity jurisdiction, based on DTNA's assertion that the non-diverse defendants, the First

Responders, were improperly joined, because there is no possibility that the plaintiffs can

recover against them because liability had previously been adjudicated in state court when the

jury allocated fault 90% to DTNA and 10% to Wayne Marable. In contrast, plaintiffs have

moved to remand, arguing that the claims against the First Responders have not been

adjudicated, and thus the judgment in Connie Marable's suit apportioning liability solely to

DTNA and Wayne Marable has no preclusive effect.

                                          DISCUSSION

Remand Standard

       "If at any time before the final judgment it appears that the district court lacks

subject-matter jurisdiction, the case shall be remanded.” 28 U.S.C. 1447(c). The removing

defendant bears the burden of demonstrating that federal jurisdiction exists and therefore that

removal was proper. Jernigan v. Ashland Oil, Inc., 989 F.2d 812, 815 (5th Cir. 1993).

       In assessing whether removal is appropriate, the court is guided by the principle,

grounded in notions of comity and the recognition that federal courts are courts of limited

jurisdiction, that removal statutes should be strictly construed. See Manguno v. Prudential Prop.

& Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002). Doubts regarding whether federal


                                                 3
 jurisdiction is proper should be resolved against federal jurisdiction. Acuna v. Brown & Root,

 200 F.3d 335, 339 (5th Cir. 2000).

 Improper joinder

           DTNA removed this action alleging that this court has diversity subject matter

 jurisdiction under 28 U.S.C. § 1332(a)(1), which provides that district courts have original

 jurisdiction over civil actions where the amount in controversy exceeds $75,000, exclusive of

 interest and costs, and are between citizens of different states. Defendants contend that plaintiffs

 Wayne Marable and William "Bill" Jones, IV are Louisiana citizens, and that DTNA, the sole

 properly joined defendant, is not. DTNA argues that the non-diverse defendants, the First

 Responders, are not properly joined and thus cannot defeat diversity subject matter jurisdiction.

           Improper joinder can be established in two ways: (1) actual fraud in the pleading of

 jurisdictional facts, or (2) the inability of the plaintiff to establish a cause of action against the

 allegedly improperly joined parties in state court. Smallwood v. Ill. Cent. R.R., 385 F.3d 568,

 573 (5th Cir. 2004) (en banc). The United States Court of Appeals for the Fifth Circuit has

 stated:

           The test for fraudulent joinder is whether the defendant has demonstrated that
           there is no possibility of recovery by the plaintiff against an in-state defendant,
           which stated differently means that there is no reasonable basis for the district
           court to predict that the plaintiff might be able to recover against an in-state
           defendant.

Id.




                                                     4
Arguments of the parties

       DTNA contends that the First Responders' citizenship should be disregarded because there

is no reasonable basis for this court to predict that plaintiffs might be able to recover against the

First Responders. Specifically, DTNA argues that because the liability for the alleged injuries has

already been litigated and was apportioned 90% to DTNA and 10% to Wayne Marable, the First

Responders have been exonerated from fault by the prior judgment, and thus this court cannot

hold the First Responders liable for damages.1

       Plaintiffs counter that because the instant wrongful death suit is an entirely different, non-

derivative cause of action that could not have been brought prior to Connie Marable's death, the

prior determination of fault has no preclusive effect, and they may pursue their claims against the

First Responders, who are properly joined defendants.

Analysis

       At issue in this case is whether the prior judgment entered in Connie Marable's personal

injury suit exonerated the First Responders from future liability in subsequent suits for different

claims brought by different plaintiffs, but based on the same tort.




        1
           Notably, although not before the court, the interpretation advocated by defendants
suggests that the prior finding of 90% liability to DTNA is binding in subsequent litigation. The
court notes, however, that DTNA is unwilling to stipulate to 90% liability in the instant case.
Thus, while arguing that plaintiffs are bound by article 2323 to a finding of no liability on the
part of the First Responders by the prior judgment, at the same time, DTNA appears to maintain
that it is not bound to 90% liability imposed by the prior judgment (which was actually litigated
and apportioned by the jury).

                                                   5
       1. Article 2323 does not result in the exoneration of the First Responders.

       Defendants contend that although the First Responders were not parties to Connie

Marable's suit, the effect of Louisiana Civil Code article 2323 is that the First Responders were

exonerated from liability arising from the tort. Defendants suggest that although the jury did not

quantify the fault of the First Responders, Civil Code article 2323 mandates a finding of fact that

the jury did not find: that the First Responders were exonerated. Louisiana Civil Code article

2323 provides:

        A. In any action for damages where a person suffers injury, death, or loss, the degree
        or percentage of fault of all persons causing or contributing to the injury, death, or
        loss shall be determined, regardless of whether the person is a party to the action or
        a nonparty, and regardless of the person's insolvency, ability to pay, immunity by
        statute, including but not limited to the provisions of R.S. 23:1032, or that the other
        person's identity is not known or reasonably ascertainable. If a person suffers injury,
        death, or loss as the result partly of his own negligence and partly as a result of the
        fault of another person or persons, the amount of damages recoverable shall be
        reduced in proportion to the degree or percentage of negligence attributable to the
        person suffering the injury, death, or loss.

        Here, the jury was not asked to quantify the fault of the First Responders. The First

Responders were not listed on the verdict form in Connie Marable's suit, which asked the jury to

apportion fault among DTNA, Wayne Marable, Empire Truck Sales (and/or its employees), and

KLLM Transport Services. The judgment apportioned fault as follows: DTNA, 90%, Wayne

Marable, 10%, Empire Truck Sales of Louisiana, LLC, 0%, and KLLM Transport Services,

LLC, 0%. Thus, the liability of the First Responders was neither considered nor adjudicated, and

cannot be the basis for concluding that they were exonerated.2


        2
        In addition, First Responders (emergency medical services practitioners), are in certain
instances immune to civil suit except for intentional harmful or grossly negligent acts. See LA.

                                                  6
       In considering the preclusive effect of a judgment based on Civil Code article 2323, the

court in Williams v. City of Marksville, 839 So. 2d 1129 (La. Ct. App. 3rd Cir. 2003), sustained

the exception of res judicata, finding plaintiff's suit against the City of Marksville was barred

because a prior judgment, involving the same parties and occurrence, did not adjudicate fault to

the City of Marksville pursuant to article 2323, and the plaintiff did not appeal the allocation of

fault. Williams is distinguishable, however, because there was an identity of parties in both suits,

and plaintiff specifically pleaded the City's liability pursuant to Civil Code article 2323 as an

affirmative defense to her own potential liability. Therefore, the City's liability was actually

litigated, although the City was not listed on the verdict form.3

       Defendants rely on Sellers v. Seligman, 496 So. 2d 1154 (La. Ct. App. 4th Cir. 1986). In

Sellers, the decedent filed suit against four manufacturers to recover damages for injuries

suffered as a result of having contracted silicosis while working as a sandblaster/painter. A jury

found in favor of the manufacturers. Following the decedent's death, his surviving children filed

a wrongful death suit against the same four manufacturers. The trial court dismissed the suit

finding that the claim had been previously litigated. In affirming, the court of appeal held that:

       We find, however, that article 2315 does not provide a right to a beneficiary's
       survival action when the decedent fully litigated and lost an action arising from the


REV. STAT. 40:1133.13(A). Adopting the theory advanced by defendants, the court would have
to find that not only were the First Responders exonerated by the operation of article 2323, but
also that the operation of article 2323 resolved by implication the question of whether this
heightened standard applied and whether it was met.
       3
          The verdict form in Williams did not ask the jury to apportion fault as a percentage at
all, but rather to "indicate . . . the [dollar] amount to which plaintiffs have proven by a
preponderance of the evidence to be entitled as compensation for their injuries."

                                                  7
       same alleged tort. . . . The trial court recognized that the beneficiaries of the decedent
       can have no greater rights against the defendant than the decedent himself, Callais
       v. Allstate Insurance Co., 334 So.2d 692 (La.1975); therefore, since there was no
       offense, since the defendants were exonerated, there is no wrongful death action
       available to the survivors under article 2315.

Sellers, 496 So. 2d at 1156.

       Sellers is distinguishable in that it addresses the situation in which the decedent's claim

was (1) fully litigated; and (2) there was a finding of no liability. Here, no claims against the

First Responders were litigated and there was not a finding of no liability. The jury apportioned

fault among those potential tortfeasors it was asked to consider, which did not include the First

Responders. The jury was not called upon to quantify the fault of non-parties. "Sellers merely

stands for the proposition that a wrongful death action cannot be brought by the heirs if the same

facts are judicially adjudicated in a prior claim in the survival action. Notwithstanding the

comments of the [Sellers] court, underlying the result in Sellers was the notion of issue

preclusion." Touchstone v. Land & Marine Applicators, Coating Specialists, 1986 WL 12198, at

*3 (E.D. La. Oct. 30, 1986). In the present case, the First Responders' liability was neither

considered nor adjudicated in the prior suit.

       Similarly, defendants rely on Crowder v. American Eagle Airlines, 118 F. App'x 833,

838-39 (5th Cir. 2004). In Crowder, an unpublished opinion, the court relied on Sellers while at

the same time citing a subsequent Louisiana Supreme Court case which contained language that

could be interpreted to undermine Sellers, specifically Walls v. Am. Optical Corp., 740 So. 2d

1262 (La.1999). “The Walls court stated that 'the wrongful death action is an independent and

distinct action that arises even in the absence of a viable personal injury action by the direct tort


                                                   8
victim and compensates the beneficiaries for their own individual injury arising out of the

victim's death.'” Crowder, 118 F. App'x at 839 (quoting Walls, 740 So. 2d at 1274). However,

the Crowder court ultimately concluded that "[w]hen read in context, though, the better

interpretation of Walls and a subsequent Louisiana court of appeals [sic] case is that procedural

bars to a decedent's claim do not extinguish a wrongful death action because they arise at

different times and address different injuries; but that Walls cannot be read to establish the same

rule for the substantive issue of liability." 118 F. App'x at 839 (emphasis in original). "Thus,

issues of liability that are decided against a decedent are final as to issues of liability in a

subsequent wrongful death action. . . ." Id. In this case, because the issue of the First Responders'

liability was not decided in the prior action, there is no bar to a suit against the First Responders.

        2. Res judicata is inapplicable in this case.

        While defendants eschew the term "res judicata," as noted in Touchstone (discussing

Sellers), underlying their argument is the notion of issue preclusion. Thus, defendants are in fact

invoking res judicata, arguing that the operation of article 2323 impliedly adjudged the First

Responders not liable, and subsequent forums are therefore precluded from litigating their fault.

        "In determining the preclusive effect of an earlier state court judgment, federal courts

apply the preclusion law of the state that rendered the judgment." Weaver v. Tex. Capital Bank

N.A., 660 F.3d 900, 906 (5th Cir. 2011) (citing Marrese v. Am. Acad. of Orthopaedic Surgeons,

470 U.S. 373, 380 (1985) (other citations omitted)). Thus, the Louisiana law of preclusion, or res

judicata, applies in this case. Louisiana's res judicata provision states:

        Except as otherwise provided by law, a valid and final judgment is conclusive


                                                   9
       between the same parties, except on appeal or other direct review, to the
       following extent:

           (1) If the judgment is in favor of the plaintiff, all causes of action existing at
           the time of final judgment arising out of the transaction or occurrence that is
           the subject matter of the litigation are extinguished and merged in the
           judgment.

           (2) If the judgment is in favor of the defendant, all causes of action existing at
           the time of final judgment arising out of the transaction or occurrence that is
           the subject matter of the litigation are extinguished and the judgment bars a
           subsequent action on those causes of action.

           (3) A judgment in favor of either the plaintiff or the defendant is conclusive,
           in any subsequent action between them, with respect to any issue actually
           litigated and determined if its determination was essential to that judgment.

La. Rev. Stat. 13:4231.

       Louisiana's Supreme Court has interpreted this provision to require five elements for res

judicata to apply: (1) the prior judgment is valid; (2) the prior judgment is final; (3) the parties

are the same; (4) the cause or causes of action asserted in the second suit existed at the time of

the final judgment in the first litigation; and (5) the cause or causes of action in the second suit

arose out of the transaction or occurrence that was the subject matter of the first litigation.

Chevron U.S.A., Inc. v. State, 993 So.2d 187, 194 (La. 2008)(citing Burguieres v. Pollingue, 843

So.2d 1049, 1053 (La. 2003).

       Applying the foregoing, it is clear that plaintiffs' suit against the First Responders is not

barred by res judicata (issue preclusion). The parties are not the same, and the cause of action

sued upon did not exist at the time of the final judgment in the first litigation. Accordingly, res

judicata (issue preclusion) does not apply.



                                                  10
       3. Connie Marable could not and did not waive plaintiffs' claims.

       Finally, defendants argue that because Connie Marable could have, but did not, sue the

First Responders, the beneficiaries are barred from doing so. In so arguing, they cite to Davis v.

Teleflex, Inc., 137 Fed. App'x. 714 (5th Cir. 2005), and Hall v. Elkins Sinn, Inc., 102 Fed. App'x.

846 (5th Cir. 2004), for the premise that under Louisiana law, a plaintiff must assert all causes of

action that arise out the same factual transaction or occurrence in the same lawsuit, and that

failure to assert a claim before final judgment amounts to a waiver and loss of that claim. The

Louisiana Code of Civil Procedure provides that “[a] party shall assert all causes of action

arising out of the transaction or occurrence that is the subject matter of the litigation.” LA. CODE

CIV. PROC. art. 425(A).

       This is essentially a claim preclusion argument, that plaintiffs are precluded from

litigating a matter that could have been raised in the first action but was not. However, the fact is

that the wrongful death claims against the First Responders could not have been raised by

Connie Marable. Additionally, there is no identity of parties, and the cause of action in the

present case did not exist at the time of the final judgment in Connie Marable's state law

negligence suit.

       4. Attorneys' Fees

       Plaintiffs have requested an award of attorneys' fees, in response to what they

characterize as an improvident removal. In remanding a case, costs may be imposed against the

removing party or parties. 28 U.S.C.A. § 1447(c). The awarding of actual expenses, including

attorney fees lies with the discretion of the court, to be exercised based on the nature of the


                                                 11
removal and the nature of the remand. Considering the facts of this case, the court declines to

make an award of attorney's fees.

                                          CONCLUSION

       The liability of the First Responders to the plaintiffs remains an open question. The issue

was not previously adjudicated in Connie Marable's personal injury suit. Accordingly, a

reasonable basis exists for a finding of liability on the part of the First Responders, who are

Louisiana residents, for the wrongful death claims of plaintiffs. Complete diversity of the proper

parties is thus not present. Therefore,

       IT IS HEREBY ORDERED that the Motion to Remand filed by plaintiffs, William

"Bill" Jones, IV, Engelique Jones, and the Succession of Connie Marable (Rec. Doc. 7), and the

Motion to Remand filed by plaintiff, Wayne Marable (Rec. Doc. 9), are GRANTED, and these

consolidated matters are hereby REMANDED to the Civil District Court for the Parish of

Orleans.

       New Orleans, Louisiana, this _____
                                    22nd day of August, 2019.


                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE




                                                 12
